 



     
Illini Bank and Illini Corporation
  EXHIBIT 10.1

Supplemental Life Insurance Agreement II
   

 
 

     THIS SUPPLEMENTAL LIFE INSURANCE AGREEMENT (the “Agreement”) is adopted
this ___day of ___, 200___, by and between ILLINI BANK, a state-chartered
commercial bank and ILLINI CORPORATION, a bank holding company located in
Springfield, Illinois (the “Bank”), and ___(the “Executive”).

     The purpose of this Agreement is to retain and reward the Executive, by
dividing the death proceeds of certain life insurance policies which are owned
by the Bank on the life of the Executive with the designated beneficiary of the
Executive. The Bank will pay the life insurance premiums from its general
assets.

Article 1
Definitions

Whenever used in this Agreement, the following terms shall have the meanings
specified:



1.1   “Bank’s Interest” means the benefit set forth in Section 2.1.   1.2  
“Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive.   1.3
  “Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.   1.4   “Board” means
the Board of Directors of the Bank as from time to time constituted.   1.5  
“Change in Control” means a change in the ownership or effective control of the
Bank, or in the ownership of a substantial portion of the assets of the Bank, as
such change is defined in Section 409A of the Code and regulations thereunder.  
1.6   “Code” means the Internal Revenue Code of 1986, as amended.   1.7  
“Disability” means the Executive (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Bank. Medical determination of Disability may be made
by either the Social Security Administration or by the provider of an accident
or health plan covering employees of the Bank. Upon the request of the Plan
Administrator, the Executive must submit proof to the Plan Administrator of the
Social Security Administration’s or provider’s determination.

 



--------------------------------------------------------------------------------



 



Illini Bank and Illini Corporation
Supplemental Life Insurance Agreement
 
 







1.8   “Executive’s Interest” means the benefit set forth in Section 2.2.   1.9  
“Insurer” means the insurance company issuing the Policy on the life of the
Executive.   1.10   “Net Death Proceeds” means the total death proceeds of the
Policy minus the greater of (i) the cash surrender value or (ii) the aggregate
premiums paid by the Bank.   1.11   “Plan Administrator” means the plan
administrator described in Article 12.   1.12   “Policy” or “Policies” means the
individual insurance policy or policies adopted by the Bank for purposes of
insuring the Executive’s life under this Agreement.   1.13   “Separation from
Service” means that the Executive’s service, as an employee and independent
contractor, to the Bank and any member of a controlled group as defined in
Section 414 of the Code to which the Bank belongs, has terminated for any
reason, other than by reason of a leave of absence approved by the Bank or the
death of the Executive.   1.14   “Vested Insurance Benefit” means the Bank will
provide the Executive with continued insurance coverage from the date of vesting
until death, subject to the forfeiture provisions detailed in Section 3.2 and
Article 6. Article 3 explains how the Executive achieves vested status.

Article 2
Policy Ownership/Interests



2.1   Bank’s Interest. The Bank shall own the Policies and shall have the right
to exercise all incidents of ownership and, subject to Article 4, the Bank may
terminate a Policy without the consent of the Executive. The Bank shall be the
beneficiary of the remaining death proceeds of the Policies after the
Executive’s Interest is determined according to Section 2.2 below.   2.2  
Executive’s Interest. The Executive, or the Executive’s assignee, shall have the
right to designate the Beneficiary of an amount of death proceeds as specified
in Section 2.2.1 or 2.2.2. The Executive shall also have the right to elect and
change settlement options with respect to the Executive’s Interest by providing
written notice to the Bank and the Insurer.



  2.2.1   Death Prior to Separation from Service. If the Executive dies while
employed by the Bank, the Executive’s Beneficiary shall be entitled to a benefit
equal to One Hundred Twenty-Five Thousand Dollars ($125,000), provided that such
benefit shall not exceed the Net Death Proceeds.     2.2.2   Death After
Separation from Service. If, pursuant to Article 3, the Executive has a Vested
Insurance Benefit at the date of death, the Executive’s Beneficiary shall be
entitled to a benefit equal to One Hundred Twenty-Five Thousand Dollars
($125,000), provided that such amount shall not exceed the Net Death Proceeds.

 



--------------------------------------------------------------------------------



 



Illini Bank and Illini Corporation
Supplemental Life Insurance Agreement
 
 



      If the Executive has not achieved a Vested Insurance Benefit on the date
of death, the Beneficiary will not be entitled to a benefit under this
Agreement.

Article 3
Vesting



3.1   Vested Insurance Benefit. The Executive shall have a Vested Insurance
Benefit equal to the amount specified in Section 2.2 at the earliest of the
following events:



  3.1.1   Attainment of age sixty-two (62) while in the employ of the Bank    
3.1.2   Separation from Service due to Disability;     3.1.4   A Change of
Control while employed by the Bank; or     3.1.5   Adoption, by the Board at its
discretion, of a resolution entitling the Executive to the Vested Insurance
Benefit in Section 2.2 under circumstances not otherwise addressed in this
Section 3.1.



3.2   Forfeiture of Benefit. Notwithstanding the provisions of Section 3.1, the
Executive will forfeit his or her Vested Insurance Benefit if: (i) the Executive
violates any of the provisions detailed in Article 6; (ii) the Executive vested
pursuant to Section 3.1.2 and becomes gainfully employed by an entity other than
the Bank; or (iii) the Executive provides written notice to the Bank declining
further participation in the Agreement.

Article 4
Comparable Coverage



4.1   Insurance Policies. If the Executive has a Vested Insurance Benefit, the
Bank may provide such benefit through the Policies purchased at the commencement
of this Agreement, or may provide comparable insurance coverage to the Executive
through whatever means the Bank deems appropriate. If the Executive waives or
forfeits his or her right to the Vested Insurance Benefit, the Bank shall choose
to cancel the Policy or Policies on the Executive, or may continue such coverage
and become the direct beneficiary of the entire death proceeds.   4.2   Offer to
Purchase. If the Bank discontinues a Policy while the Executive is employed by
the Bank at the date of discontinuance or while the Executive has a Vested
Insurance Benefit that has not been forfeited, the Bank shall give the Executive
at least thirty (30) days to purchase such Policy. The purchase price shall be
the fair market value of the Policy, as determined under Treasury Reg.
§1.61-22(g)(2) or any subsequent applicable authority. Such notification shall
be in writing.





--------------------------------------------------------------------------------



 



Illini Bank and Illini Corporation
Supplemental Life Insurance Agreement
 
 





Article 5
Premiums and Imputed Income



5.1   Premium Payment. The Bank shall pay all premiums due on all Policies.  
5.2   Economic Benefit. The Bank shall determine the economic benefit
attributable to the Executive based on the life insurance premium factor for the
Executive’s age multiplied by the aggregate death benefit payable to the
Beneficiary. The “life insurance premium factor” is the minimum factor
applicable under guidance published pursuant to Treasury Reg. §
1.61-22(d)(3)(ii) or any subsequent authority .   5.3   Imputed Income. The Bank
shall impute the economic benefit to the Executive on an annual basis, by adding
the economic benefit to the Executive’s W-2, or if applicable, Form 1099.

Article 6
General Limitations



6.1   Excess Parachute or Golden Parachute Payment. If the payments and benefits
pursuant to this Agreement, either alone or together with other payments and
benefits which the Executive has the right to receive from the Bank, would
constitute an “excess parachute payment” under Section 280G of the Code, or
would be a prohibited golden parachute payment pursuant to 12 C.F.R. §359.2 and
for which the appropriate federal banking agency has not given written consent
to pay pursuant to 12 C.F.R. §359.4, the payments and benefits pursuant to this
Agreement shall be reduced, in the manner determined by the Executive in the
case of the application of Section 280G of the Code, by the amount, if any,
which is the minimum necessary to result in (i) no portion of the payments and
benefits under this Agreement being non-deductible to the Bank pursuant to
Section 280G of the Code and subject to the excise tax imposed under
Section 4999 of the Code, and (ii) no adverse consequence to the Bank under or
pursuant to such banking regulations. All benefits payable under this Agreement
shall also be subject to limitations or prohibitions imposed by subsequent
changes or amendments to the cited laws and regulations except to the extent
that any benefits payable under this Agreement are grandfathered or otherwise
exempt or excluded from the change or amendment.   6.2   Termination for Cause.
Notwithstanding any provision of this Agreement to the contrary, the Executive
shall forfeit any right to a benefit under this Agreement if the Bank terminates
the Executive’s employment for cause. Termination of the Executive’s employment
for “Cause” shall mean termination because of personal dishonesty, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or material breach of any provision of the Agreement. For
purposes of this paragraph, no act or failure to act on the Executive’s part
shall be considered “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the Executive’s
action or omission was in the best interest of the Bank.





--------------------------------------------------------------------------------



 



Illini Bank and Illini Corporation
Supplemental Life Insurance Agreement
 
 







6.3   Removal. Notwithstanding any provision of this Agreement to the contrary,
the Executive’s rights in the Agreement shall terminate if the Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8(e) of the Federal Deposit Insurance Act
(“FDIA”).   6.4   Non-compete Provision. The Executive shall forfeit any rights
and benefits under this Agreement if during the term of this Agreement the
Executive, directly or indirectly, either as an individual or as a proprietor,
stockholder, partner, officer, director, employee, agent, consultant or
independent contractor of any individual, partnership, corporation or other
entity (excluding an ownership interest of three percent (3%) or less in the
stock of a publicly-traded company):



  (i)   becomes employed by, participates in, or becomes connected in any manner
with the ownership, management, operation or control of any bank, savings and
loan or other similar financial institution if the Executive’s responsibilities
will include providing banking or other financial services within the
twenty-five (25) miles of any office maintained by the Bank as of the date of
the termination of the Executive’s employment;     (ii)   participates in any
way in hiring or otherwise engaging, or assisting any other person or entity in
hiring or otherwise engaging, on a temporary, part-time or permanent basis, any
individual who was employed by the Bank as of the date of termination of the
Executive’s employment;     (iii)   assists, advises, or serves in any capacity,
representative or otherwise, any third party in any action against the Bank or
transaction involving the Bank;     (iv)   sells, offers to sell, provides
banking or other financial services, assists any other person in selling or
providing banking or other financial services, or solicits or otherwise competes
for, either directly or indirectly, any orders, contract, or accounts for
services of a kind or nature like or substantially similar to the financial
services performed or financial products sold by the Bank (the preceding
hereinafter referred to as “Services”), to or from any person or entity from
whom the Executive or the Bank, to the knowledge of the Executive provided
banking or other financial services, sold, offered to sell or solicited orders,
contracts or accounts for Services during the three (3) year period immediately
prior to the termination of the Executive’s employment;     (v)   divulges,
discloses, or communicates to others in any manner whatsoever, any confidential
information of the Bank, to the knowledge of the Executive, including, but not
limited to, the names and addresses of customers or prospective customers, of
the Bank, as they may have existed from time to time, of work performed or
services rendered for any customer, any method and/or procedures relating to
projects or other work developed





--------------------------------------------------------------------------------



 



Illini Bank and Illini Corporation
Supplemental Life Insurance Agreement
 
 



      for the Bank, earnings or other information concerning the Bank. The
restrictions contained in this subparagraph (v) apply to all information
regarding the Bank, regardless of the source who provided or compiled such
information. Notwithstanding anything to the contrary, all information referred
to herein shall not be disclosed unless and until it becomes known to the
general public from sources other than the Executive.



  6.4.1   Judicial Remedies. In the event of a breach or threatened breach by
the Executive of any provision of these restrictions, the Executive recognizes
the substantial and immediate harm that a breach or threatened breach will
impose upon the Bank, and further recognizes that in such event monetary damages
may be inadequate to fully protect the Bank. Accordingly, in the event of a
breach or threatened breach of these restrictions, the Executive consents to the
Bank’s entitlement to such ex parte, preliminary, interlocutory, temporary or
permanent injunctive, or any other equitable relief, protecting and fully
enforcing the Bank’s rights hereunder and preventing the Executive from further
breaching any of his obligations set forth herein. The Executive expressly
waives any requirement, based on any statute, rule of procedure, or other
source, that the Bank post a bond as a condition of obtaining any of the
above-described remedies. Nothing herein shall be construed as prohibiting the
Bank from pursuing any other remedies available to the Bank at law or in equity
for such breach or threatened breach, including the recovery of damages from the
Executive. The Executive expressly acknowledges and agrees that: (i) the
restrictions set forth in Section 6.4 hereof are reasonable, in terms of scope,
duration, geographic area, and otherwise, (ii) the protections afforded the Bank
in Section 6.4 hereof are necessary to protect its legitimate business interest,
(iii) the restrictions set forth in Section 6.4 hereof will not be materially
adverse to the Executive’s employment with the Bank, and (iv) his agreement to
observe such restrictions forms a material part of the consideration for this
Agreement.     6.4.2   Overbreadth of Restrictive Covenant. It is the intention
of the parties that if any restrictive covenant in this Agreement is determined
by a court of competent jurisdiction to be overly broad, then the court should
enforce such restrictive covenant to the maximum extent permitted under the law
as to area, breadth and duration.     6.4.3   Change in Control. The non-compete
provision detailed in Section 6.4 hereof shall not be enforceable following a
Change in Control.



6.5   Suicide or Misstatement. No benefits shall be payable if the Executive
commits suicide within two years after the date of this Agreement, or if the
insurance company denies coverage (i) for material misstatements of fact made by
the Executive on any application for life insurance purchased by the Bank, or
(ii) for any other reason; provided, however that the Bank shall evaluate the
reason for the denial, and upon advice of legal counsel and in its sole
discretion, consider judicially challenging any denial.





--------------------------------------------------------------------------------



 



Illini Bank and Illini Corporation
Supplemental Life Insurance Agreement
 
 





Article 7
Beneficiaries



7.1   Beneficiary. The Executive shall have the right, at any time, to designate
a Beneficiary(ies) to receive any benefits payable under the Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designation under any other
Agreement of the Bank in which the Executive participates.   7.2   Beneficiary
Designation; Change. The Executive shall designate a Beneficiary by completing
and signing the Beneficiary Designation Form, and delivering it to the Bank or
its designated agent. The Executive’s beneficiary designation shall be deemed
automatically revoked if the Beneficiary predeceases the Executive or if the
Executive names a spouse as Beneficiary and the marriage is subsequently
dissolved. The Executive shall have the right to change a Beneficiary by
completing, signing and otherwise complying with the terms of the Beneficiary
Designation Form and the Bank’s rules and procedures, as in effect from time to
time. Upon the acceptance by the Bank of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be cancelled. The Bank shall be
entitled to rely on the last Beneficiary Designation Form filed by the Executive
and accepted by the Bank prior to the Executive’s death.   7.3   Acknowledgment.
No designation or change in designation of a Beneficiary shall be effective
until received, accepted and acknowledged in writing by the Bank or its
designated agent.   7.4   No Beneficiary Designation. If the Executive dies
without a valid designation of beneficiary, or if all designated Beneficiaries
predecease the Executive, then the Executive’s surviving spouse shall be the
designated Beneficiary. If the Executive has no surviving spouse, the benefits
shall be made payable to the personal representative of the Executive’s estate.
  7.5   Facility of Payment. If the Bank determines in its discretion that a
benefit is to be paid to a minor, to a person declared incompetent, or to a
person incapable of handling the disposition of that person’s property, the Bank
may direct payment of such benefit to the guardian, legal representative or
person having the care or custody of such minor, incompetent person or incapable
person. The Bank may require proof of incompetence, minority or guardianship as
it may deem appropriate prior to distribution of the benefit. Any payment of a
benefit shall be a payment for the account of the Executive and the Executive’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Agreement for such payment amount.

Article 8
Assignment

          The Executive may irrevocably assign without consideration all of the
Executive’s Interest in this Agreement to any person, entity, or trust. In the
event the Executive shall transfer





--------------------------------------------------------------------------------



 



Illini Bank and Illini Corporation
Supplemental Life Insurance Agreement
 
 

all of the Executive’s Interest, then all of the Executive’s Interest in this
Agreement shall be vested in the Executive’s transferee, who shall be
substituted as a party hereunder, and the Executive shall have no further
interest in this Agreement.

Article 9
Insurer

          The Insurer shall be bound only by the terms of its given Policy. The
Insurer shall not be bound by or deemed to have notice of the provisions of this
Agreement. The Insurer shall have the right to rely on the Bank’s
representations with regard to any definitions, interpretations or Policy
interests as specified under this Agreement.

Article 10
Claims And Review Procedure



10.1   Claims Procedure. The Executive or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:



  10.1.1   Initiation – Written Claim. The claimant initiates a claim by
submitting to the Bank a written claim for the benefits.     10.1.2   Timing of
Bank Response. The Bank shall respond to such claimant within 90 days after
receiving the claim. If the Bank determines that special circumstances require
additional time for processing the claim, the Bank can extend the response
period by an additional 90 days by notifying the claimant in writing, prior to
the end of the initial 90-day period, that an additional period is required. The
notice of extension must set forth the special circumstances and the date by
which the Bank expects to render its decision.     10.1.3   Notice of Decision.
If the Bank denies part or all of the claim, the Bank shall notify the claimant
in writing of such denial. The Bank shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:



  (a)   The specific reasons for the denial;     (b)   A reference to the
specific provisions of the Agreement on which the denial is based;     (c)   A
description of any additional information or material necessary for the claimant
to perfect the claim and an explanation of why it is needed;     (d)   An
explanation of the Agreement’s review procedures and the time limits applicable
to such procedures; and     (e)   A statement of the claimant’s right to bring a
civil action under ERISA Section 502(a) following an adverse benefit
determination on review.





--------------------------------------------------------------------------------



 



Illini Bank and Illini Corporation
Supplemental Life Insurance Agreement
 
 







10.2   Review Procedure. If the Bank denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Bank of
the denial, as follows:



  10.2.1   Initiation – Written Request. To initiate the review, the claimant,
within 60 days after receiving the Bank’s notice of denial, must file with the
Bank a written request for review.     10.2.2   Additional Submissions –
Information Access. The claimant shall then have the opportunity to submit
written comments, documents, records and other information relating to the
claim. The Bank shall also provide the claimant, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits.     10.2.3   Considerations on Review. In
considering the review, the Bank shall take into account all materials and
information the claimant submits relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.     10.2.4   Timing of Bank’s Response. The Bank shall respond in
writing to such claimant within 60 days after receiving the request for review.
If the Bank determines that special circumstances require additional time for
processing the claim, the Bank can extend the response period by an additional
60 days by notifying the claimant in writing, prior to the end of the initial
60-day period, that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Bank expects
to render its decision.     10.2.5   Notice of Decision. The Bank shall notify
the claimant in writing of its decision on review. The Bank shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:



  (a)   The specific reasons for the denial;     (b)   A reference to the
specific provisions of the Agreement on which the denial is based;     (c)   A
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and     (d)   A statement of the claimant’s right
to bring a civil action under ERISA Section 502(a).





--------------------------------------------------------------------------------



 



Illini Bank and Illini Corporation
Supplemental Life Insurance Agreement
 
 

Article 11
Amendments And Termination



11.1   Non-Vested Insurance Benefit. Unless the Executive has a Vested Insurance
Benefit pursuant to Section 3.1, the Bank may amend or terminate the Agreement
at any time, or may amend or terminate the Executive’s rights under the
Agreement at any time prior to the Executive’s death, by providing written
notice of such to the Executive. In the event that the Bank decides to maintain
the Policy after termination of the Agreement, the Bank shall be the direct
beneficiary of the entire death proceeds of the Policy.   11.2   Vested
Insurance Benefit. If the Executive has a Vested Insurance Benefit, the Bank may
amend or terminate the Agreement only if: (i) continuation of the Agreement
would cause significant financial harm to the Bank, (ii) the Executive agrees to
such action, or (iii) the Bank’s banking regulator(s) issues a written directive
to amend or terminate the Agreement.

Article 12
Administration



12.1   Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or persons as
the Board may choose. The Plan Administrator shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions including interpretations of this Agreement, as may arise
in connection with this Agreement.   12.2   Agents. In the administration of
this Agreement, the Plan Administrator may employ agents and delegate to them
such administrative duties as it sees fit, (including acting through a duly
appointed representative), and may from time to time consult with counsel who
may be counsel to the Bank.   12.3   Binding Effect of Decisions. The decision
or action of the Plan Administrator with respect to any question arising out of
or in connection with the administration, interpretation and application of this
Agreement and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in this Agreement.  
12.4   Indemnity of Plan Administrator. The Bank shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.





--------------------------------------------------------------------------------



 



Illini Bank and Illini Corporation
Supplemental Life Insurance Agreement
 
 







12.5   Information. To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the Base Salary of the Executive, the date and
circumstances of the retirement, Disability, death or Separation from Service of
the Executive, and such other pertinent information as the Plan Administrator
may reasonably require.

Article 13
Miscellaneous



13.1   Binding Effect. This Agreement shall bind the Executive and the Bank,
their beneficiaries, survivors, executors, administrators and transferees and
any Beneficiary.   13.2   No Guarantee of Employment. This Agreement is not an
employment policy or contract. It does not give the Executive the right to
remain an Executive of the Bank, nor does it interfere with the Bank’s right to
discharge the Executive. It also does not require the Executive to remain an
Executive nor interfere with the Executive’s right to terminate employment at
any time.   13.3   Applicable Law. The Agreement and all rights hereunder shall
be governed by and construed according to the laws of the state of Illinois,
except to the extent preempted by the laws of the United States of America.  
13.4   Reorganization. The Bank shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm or person unless such succeeding or continuing company,
firm or person agrees to assume and discharge the obligations of the Bank under
this Agreement. Upon the occurrence of such event, the term “Bank” as used in
this Agreement shall be deemed to refer to the successor or survivor company.  
13.5   Notice. Any notice or filing required or permitted to be given to the
Bank under this Agreement shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

 
Illini Bank
3200 West Iles Avenue
P O Box 13257
Springfield, Illinois 62711

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.





--------------------------------------------------------------------------------



 



Illini Bank and Illini Corporation
Supplemental Life Insurance Agreement
 
 



13.6   Entire Agreement. This Agreement, along with the Executive’s Beneficiary
Designation Form, constitutes the entire agreement between the Bank and the
Executive as to the subject matter hereof. No rights are granted to the
Executive under this Agreement other than those specifically set forth herein.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
indicated above.

          EXECUTIVE:   ILLINI BANK
 
       
 
  By    
 
       
 
       
 
  Title    
 
       
 
       
 
            ILLINI CORPORATION
 
       
 
  By    
 
       
 
       
 
  Title    
 
       





--------------------------------------------------------------------------------



 



Illini Bank and Illini Corporation
Supplemental Life Insurance Agreement
 
 

     
{ }
{ }
  New Designation
Change in Designation

I, ___________________, designate the following as Beneficiary under the
Agreement:

                                                 
 
  Primary:                              
 
                                 
 
                                 
 
                  %              
 
                                 
 
                                 
 
                  %              
 
                                 
 
                                 
 
                  %              
 
                                             
 
  Contingent:                              
 
                                 
 
                                 
 
                  %              
 
                                 
 
                                 
 
                  %              
 
                                 
 
                                 
 
                  %              
 
                                           

Notes:



  •   Please PRINT CLEARLY or TYPE the names of the beneficiaries.     •   To
name a trust as beneficiary, please provide the name of the trustee(s) and the
exact name and date of the trust agreement.     •   To name your estate as
beneficiary, please write “Estate of _[your name]_”.     •   Be aware that none
of the contingent beneficiaries will receive anything unless ALL of the primary
beneficiaries predecease you.

I understand that I may change these beneficiary designations by delivering a
new written designation to the Administrator, which shall be effective only upon
receipt and acknowledgment by the Administrator prior to my death. I further
understand that the designations will be automatically revoked if the
beneficiary predeceases me, or, if I have named my spouse as beneficiary and our
marriage is subsequently dissolved.

             
Name:
           
 
           
 
           
Signature:
      Date:    
 
           
 
           

Received by the Plan Administrator this ________ day of ___________________,
2___

     
By:
   
 
   
 
   
Title:
   
 
   

